Citation Nr: 0419314	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  98-04 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
ulnar impairment of the left forearm (dominant) prior to 
December 3, 2002.

2.  Entitlement to an evaluation in excess of 30 percent for 
ulnar impairment of the left forearm (dominant) from December 
3, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant in this matter is a veteran who served on 
active duty for training from August 14, 1978, to November 
22, 1978, and on active duty from April 1980 to August 1981.

This appeal originates from a December 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied a compensable rating for the 
veteran's service-connected neurological impairment of the 
left forearm.  In April 2003, the RO increased the rating to 
10 percent, effective September 25, 1997, and to 30 percent, 
effective December 3, 2002.  


FINDINGS OF FACT

1.  For the period prior to December 3, 2002, the veteran's 
ulnar nerve pathology of the left forearm was manifested by 
mild sensory changes and pain, indicative of no more than 
mild incomplete paralysis. 

2.  For the period from December 3, 2002, the veteran's ulnar 
nerve pathology of the left forearm has been manifested by 
motor sensory impairment with diminished sensory in the 
medial part of the left fifth finger and slight muscle 
wasting, indicative of no more than moderate incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected left ulnar nerve impairment secondary to 
laceration injury prior to December 3, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2003).

2.  The criteria for a rating in excess of 30 percent for 
service-connected left ulnar nerve impairment secondary to 
laceration injury from December 3, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.321, 
4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In the present case, a substantially complete application for 
an increased (compensable) rating for the veteran's left arm 
disability was received in September 1997.  The claim was 
denied in December 1997.  At that time, VCAA had not yet been 
enacted.  Subsequently, in April 2003, the RO assigned the 
veteran a 10 percent rating for his left arm disability, 
effective September 25, 1997, and a 30 percent rating, 
effective December 3, 2003.  Thereafter, in May 2003, the RO 
furnished VCAA notice to the veteran.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2003 letter, as well as the March 1998 
statement of the case and September 1998, April 2003 and 
September 2003 supplemental statements of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the May 2003 
letter, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  Thus, the Board finds that VA's duty 
to notify has been fulfilled and any defect in the timing of 
such notice constitutes harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The veteran has been afforded VA 
examinations in connection with his claim.  38 C.F.R. 
§ 3.159(c)(4).  Further, the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was provided with the opportunity to 
attend a hearing, but declined such a hearing.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The veteran's service medical records show that he sustained 
lacerations to the 4th and 5th fingers in September 1979 when 
a mortar round fell on his left hand.  These records also 
show that he sustained lacerations on his left hand and arm 
in June 1981 after putting his left arm through glass.  Four 
superficial lacerations were noted on the left forearm each 
measuring one to two centimeters in length.  The veteran also 
had a laceration in the middle of the metacarpal phalangeal 
and proximal interphalangeal (PIP) joint of the left hand.  

In March 1982, the RO granted service connection for 
laceration scars on the left forearm, hand and middle finger, 
and assigned the veteran a noncompensable evaluation.

In a May 1987 rating decision, the RO granted service 
connection for neurological impairment of the left forearm, 
secondary to lacerations, and assigned a noncompensable 
rating, effective November 20, 1986.

The veteran filed a claim for an increased rating for his 
left arm disability in September 1997.

At a VA medical clinic in September 1997, the veteran was 
seen in a follow-up for left hand pain that was localized to 
the long finger and 5th finger at the PIP joint.  Range of 
motion was normal and there was no deformity.  Sensory 
manifestations were intact and strength was 5/5 throughout.  
X-rays were negative.  An impression was given of unspecified 
left hand pain, neurologically intact, with normal range and 
strength.  

At a VA clinic visit in October 1997, the veteran complained 
of a "hot" feeling on his middle left finger and a painful 
left hand.  He was noted to be left handed and had been seen 
in "ortho" with no bony problems.  He was given an 
impression of left hand discomfort.

The RO continued a noncompensable rating for the veteran's 
left arm disability in a December 1997 rating decision.

In the February 1998 Notice of Disagreement, the veteran 
complained of "loss of grip and strength" in his left hand.     

In the veteran's March 1998 substantive appeal, he complained 
of loss of grip strength, numbness, and loss of fine 
manipulation.  He said his symptoms mirrored mild impairment.  
He also said his left hand always felt "asleep" and he 
experienced intermittent sharp pain.

In May 1998, the veteran underwent a VA neurological 
examination and complained of problems with his left hand 
rather than his left arm.  His general neurologic examination 
was unremarkable except for the left hand.  He had slightly 
diminished pin sensation over the lateral aspect of the 
ventral part of his 5th finger and to a lesser extent in his 
4th finger.  He had several small scars over the lateral 
aspect of his 5th finger and the ventral aspect of his 4th 
finger and the dorsum of his middle finger.  There was no 
significant pain or swelling found.  Motor strength appeared 
to be intact with normal reflexes.  The diagnosis was status 
post trauma to the left hand with a few small scars and some 
mild sensory changes, but overall neurologic examination was 
intact.  Nerve conduction studies were ordered.   

During a VA peripheral nerve examination in December 2002, 
the veteran complained of left hand pain.  The examiner noted 
that the veteran's difficulty was in the left hand with 
complaints of impaired dressing and impaired writing skills.  
The veteran also reported experiencing locking of the left 
hand.  The examiner remarked that the veteran was in a 
wheelchair and could not negotiate the wheelchair because of 
his left hand.  He also remarked that the veteran was not 
taking medication for this disability.  Findings revealed 
paresthesias, specifically in the left finger.  The nerve 
that was noted to be involved was the left ulnar nerve at the 
wrist.  There was motor sensory impairment and diminished 
sensory in the middle part of the left fifth finger.  There 
was also slight thenar muscle wasting which was seen also in 
the left hand.  Findings with respect to the joints were not 
applicable.  Electromyogram (EMG) studies were ordered.  The 
veteran was diagnosed as having left ulnar nerve involvement 
due to laceration injury in service.  

EMG studies were performed in December 2002 revealing 
findings compatible with median neuropathy, most probably 
carpal tunnel syndrome.  There was no electromyographic 
evidence of ulnar nerve entrapment.

In an April 2003 rating decision, the RO increased the 
veteran's rating for his service-connected left ulnar nerve 
impairment to 10 percent, effective September 25, 1997, and 
30 percent, effective December 3, 2002.



III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

The veteran's medical records show that he is left-handed.  
His left arm disability is currently evaluated under 
38 C.F.R. § 4.124a, Diagnostic Code 8516, for paralysis of 
the ulnar nerve.  Under this code, regarding the major 
extremity, a 10 percent evaluation is warranted for 
incomplete paralysis that is mild, and a 30 percent 
evaluation is warranted when it is moderate.  For a 40 
percent evaluation, there must be incomplete paralysis that 
is severe.  A 60 percent evaluation is warranted for complete 
paralysis with "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  

Rating in Excess of 10 percent prior to December 3, 2002

The pertinent medical evidence in evaluating the veteran's 
left arm disability prior to December 3, 2002, consists 
primarily of findings from a May 1998 VA examination as well 
as VA outpatient records in October and September 1997.  In 
addition, there are left arm findings related to inpatient VA 
care in June 1997. 

Findings related to the veteran's inpatient visit in June 
1997 and outpatient visits in September 1997 and October 1997 
are fairly unremarkable.  Upper extremity strength was 5/5 
during these visits and neurological examination in September 
1997 was found to be intact.  However, based on findings 
during the May 1998 VA examination of mild sensory changes; 
specifically of slightly diminished pin sensation over the 
lateral aspect of the ventral part of the 5th and 4th fingers 
and middle finger, the veteran was appropriately assigned a 
10 percent rating under Code 8516 for incomplete paralysis of 
the ulnar nerve that is mild.  As noted above, when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, moderate degree.  Considering that the only 
neurological finding during the May 1998 VA examination with 
respect to the veteran's left arm disability was mild sensory 
deficit, and in view of the lack of neurological findings of 
the left upper extremity as reflected on the 1997 VA 
inpatient and outpatient records, the veteran's symptoms more 
closely approximate mild as opposed to moderate impairment of 
the left forearm for the period prior to December 3, 2002.

Although the veteran reported pain, the functional impairment 
resulting from the disorder has never been shown to be more 
than mild in severity as noted above.  See also 38 C.F.R. § 
4.40, 4.45, 4.71a, Diagnostic Codes 5206, 5207 5208, 5213 
(2003). Accordingly, an evaluation in excess of 10 percent 
for right ulnar nerve impairment secondary to laceration 
injury prior to December 3, 2002, is denied.

Since the preponderance of the evidence is against this claim 
for a rating in excess of 10 percent prior to December 3, 
2002, the benefit-of-the-doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. 
§ 5110.



Rating in Excess of 30 percent from December 3, 2002

The increase in the veteran's rating, to 30 percent, from 
December 3, 2002 was based on VA examination findings at that 
time.  During the December 2002 examination, there was motor 
sensory impairment of the ulnar nerve at the left wrist and 
diminished sensory in the medial part of the left fifth 
finger.  The examiner also noted slight thenar muscle wasting 
as well as in the left hand and easy fatigability.  Also, EMG 
studies of the left upper extremity were compatible with 
median neuropathy, most probably from carpal tunnel syndrome, 
although there was no electromyographic evidence of ulnar 
entrapment.  

As is evident from the findings, the main component of the 
veteran's service-connected ulnar nerve pathology of the left 
forearm is predominantly sensory, in addition to slight 
muscle wasting, and warrants no higher than a 30 percent 
rating for moderate impairment.  This is even after 
considering the veteran's report of difficulty dressing and 
writing and the examiner's notation of easy fatigability.  In 
short, the symptoms of the appellant's right ulnar neuropathy 
clearly do not approximate findings required for the 
assignment of a disability rating greater than 30 percent. 

Although the veteran reported pain and was noted by the 2002 
VA examiner to have easy fatigability, the functional 
impairment resulting from the disorder has never been shown 
to be more than moderate in severity based on the minimal 
findings on examination.  See also 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5206, 5207 5208, 5213. 

Regarding the EMG findings in December 2002 of median 
neuropathy, there is no evidence to suggest that this has any 
relation to the veteran's service-connected ulnar impairment.  
Nonetheless, even assuming without conceding that it is 
related to the veteran's service-connected left ulnar nerve 
disability, such findings are insufficient to support a 
higher rating, to 40 percent, for severe incomplete 
paralysis.  This is especially so in view of the fact that 
the veteran is not receiving treatment for his ulnar nerve 
disability and takes no medication for the disability.

Since the preponderance of the evidence is against the claim 
for a rating greater than 30 percent from December 3, 2002, 
the benefit-of-the-doubt doctrine is not for application and 
the claim must be denied.  38 U.S.C.A. § 5110.

Extraschedular Consideration

Additionally, the Board points out that 38 C.F.R. 
§ 3.321(b)(1) provides no basis for assignment of a higher 
rating for the veteran's left ulnar nerve impairment 
disability, as the disability is not shown to be so 
exceptional or unusual as to warrant any higher evaluation on 
an extra-schedular basis.  There simply is no evidence that 
the veteran's left ulnar nerve impairment results in marked 
interference with employment, or frequent periods of 
hospitalization, or that either otherwise renders impractical 
the application of the regular schedular standards, the Board 
is not required to refer the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In closing, the Board acknowledges the fact that the 
veteran's service-connected ulnar impairment of the left 
forearm does result in impairment.  This has been clearly 
demonstrated in the evidence of record.  However, based on 
regulatory rating criteria, the Board is unable to find that 
a higher rating is warranted at this time.  Should the 
severity of the disability increase in the future, the 
veteran may always file a claim for an increased rating. 




ORDER

A rating in excess of 10 percent for left ulnar nerve 
impairment secondary to laceration injury prior to December 
3, 2002, is not warranted.  A rating in excess of 30 percent 
for left ulnar nerve impairment secondary to laceration 
injury from December 3, 2002, is not warranted.  The appeal 
is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



